Scott, J.:
This is an action to restrain what is alleged to be unfair competition with plaintiff’s business on the part of a former employee. In so far as the defendant is accused of using unfair means to attract business we scarcely think that plaintiff has made out a case. The chief contention is as to defendant’s right to use in the transaction of his business certain forms, consisting of sheets of paper ruled in a certain manner and designed for the ready tabulation of items of work in machine shops and like establishments. It is disputed whether these forms were devised by plaintiff’s president or by defendant. That is a question of fact which, if important, can best be determined on the trial. In any event plaintiff’s grievance is rather that defendant has copied its methods of doing business than that he has used unfair means to attract business. We do not think that, upon the papers before us, plaintiff has made out a case for an injunction pendente lite. This has nothing to do with the question whether or not it may be entitled, upon the facts shown on the trial, to a *882permanent injunction. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion for an injunction pendente lite denied, with ten dollars costs. Ingraham, P. J., Clarke, Dowling and Hotchkiss, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.